UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2403


In re: DANIEL ANTHONY WEYMOUTH,

                Petitioner.



                 On Petition for Writ of Mandamus.
                      (2:03-cr-00082-JBF-FBS-1)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Anthony Weymouth, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel    Anthony       Weymouth       petitions       for    a     writ    of

mandamus, alleging the district court has unduly delayed acting

on his petition for transfer of supervised release.                               Weymouth

filed a petition for transfer of his supervised release on July

5,   2011.      The    next    day,    the       district   court     filed      an    order

informing Weymouth that his petition was deficient and that he

had thirty days to cure the deficiency or his petition would be

struck from the record.             Weymouth filed another petition on July

20, 2011, but there has been no further action by the district

court.       Weymouth seeks an order from this court directing the

district court to act.             Although we find that mandamus relief is

not warranted because the delay is not unreasonable, we deny the

mandamus petition without prejudice to the filing of another

mandamus      petition        if    the      district       court     does       not     act

expeditiously.         We grant leave to proceed in forma pauperis.                      We

dispense      with     oral    argument       because       the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                             2